SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Plaintiff-appellant Barry L. Bosshold appeals from an order of December 4, 2003 of the United States District Court for the Northern District of New York (David N. Hurd, Judge), dismissing his complaint in its entirety pursuant to Fed.R.Civ.P. 12(b)(6). Familiarity with the facts and procedural background is assumed. We affirm.
On appeal, Bosshold challenges the district court’s conclusions that (1) his claims *47were time-barred, and (2) in any event, he had failed to state a claim. Both arguments are without merit. First, all of Bosshold’s claims were time-barred, see Eagleston v. Guido, 41 F.3d 865, 871 (2d Cir.1994); Mian v. Donaldson, Lufkin & Jenrette Sec. Corp., 7 F.3d 1085, 1087 (2d Cir.1993). Second, even if his claims were not time-barred, they were not sufficiently alleged. Bosshold does not allege actual injury as to his First Amendment claim. See Colombo v. O’Connell, 310 F.3d 115, 117 (2d Cir.2002). His allegations of harassment and “false allegations” do not constitute cognizable claims under 42 U.S.C § 1983. See Johnson v. Glick, 481 F.2d 1028, 1033 n. 7 (2d Cir.1973), overruled on other grounds, Graham v. Connor, 490 U.S. 386, 397, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989). Finally, Bosshold fails to allege class-based discriminatory animus. See Griffin v. Breckenridge, 403 U.S. 88, 102, 91 S.Ct. 1790, 29 L.Ed.2d 338 (1971); Mian, 7 F.3d at 1087. His complaint was therefore properly dismissed.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.